 



EXHIBIT 10.1
(REMEDENT LOGO) [f39868f3986800.gif]
EXCLUSIVE DISTRIBUTION AGREEMENT

Certain portions of this exhibit have been omitted based upon request for
confidential treatment.  The method used to identify the omitted confidential
information is:
[ *** ]
The complete exhibit containing the redacted information has been filed
separately with the Commission.
This Exclusive Distribution Agreement (the” Agreement”), is made and effective
April 10, 2008

BETWEEN:   Remedent n.v. dba GlamSmile (the “Company”), a corporation organized
and existing under the laws of the Belgium], with its head office located at
Xavier de Cocklaan 42 9831 Deurle - Belgium

AND:   Glamtech-USA, Inc.(the “Distributor”), a corporation organized and
existing under the laws of the state of Delaware, with its head office located
at 7783 Tierra Tesora, San Diego, California 92127 USA    
 
.

WHEREAS the Company is the sole, exclusive and lawful owner of all right, title
and interest in and to the GlamSmile Technologies, and is in the process of
obtaining United States and world wide patents thereon; and
WHEREAS the Company wishes to market the Products described in 1. DEFINITIONS
(the “Products”) through the Distributor, it is agreed as follows:

1.   DEFINITIONS

When used in this Agreement, the following terms shall have the respective
meanings indicated, such meanings to be applicable to both the singular and
plural forms of the terms defined:
“Agreement” means this agreement, the Schedules attached hereto and any
documents included by reference, as each may be amended from time to time in
accordance with the terms of this Agreement;
“Affiliate” means any company controlled by, controlling, or under common
control with Company. Affiliate means any person, corporation or other entity:
(i) which owns, now or hereafter, directly or indirectly, twenty-five percent
(25%) or more of any class of the voting stock of Company or is, now or
hereafter, directly or indirectly, in effective control of Company; or
(ii) twenty-five percent (25%) or more of any class of the voting stock of which
Company, or a party described in paragraph (i), owns, now or hereafter, directly
or indirectly, or of which Company, or a party described in paragraph (i), is,
now or hereafter, directly or indirectly, in control.
“Annual Market Potential” means the number of veneer trays Distributor should be
able to sell in the Territory in one year, using their best efforts.

      Exclusive Distribution Agreement   Page 1 of 30

 



--------------------------------------------------------------------------------



 



“Confidential Information” means all non-public information, whether in written,
oral or any other form, including, without limitation, data, documentation,
specifications, know-how, technical information, designs, drawings, plans,
blueprints, business plans, customer lists, pricing information, forecasts,
projections, analyses, and manufacturing processes that the disclosing party
(the “Disclosing Party”) disclosed to the other party (the “Receiving Party”) or
allowed the Receiving Party to observe, in the course of the activity under this
Agreement.
Notwithstanding the foregoing, Confidential Information shall not include
information that the Receiving Party can demonstrate (i) was known to the
Receiving Party on a non-confidential basis prior to the disclosure by the
Disclosing Party, (ii) has become publicly available without fault of the
Receiving Party; or (iii) was independently developed without the use of
Confidential Information by representatives of the Receiving Party who did not
have access to the Confidential Information as established by contemporaneous
written records.
“Customer” means any person who purchases Products from Distributor.
“Delivery Point” means Company’s facilities at Zuiderlaan 1 – 3, 9000 Ghent,
Belgium.
“Exhibit” means an exhibit attached to this Agreement. Both parties to this
Agreement acknowledge that the processes referenced in Exhibits B, C, E and F
may be modified as conditions may warrant upon mutual written agreement by
Company and Distributor.
“Force Majeure” means neither party shall be liable in damages or have the right
to terminate this Agreement for any delay or default in performing hereunder if
such delay or default is caused by conditions beyond its control including, but
not limited to Acts of God, Government restrictions (including the denial or
cancellation of any export or other necessary license), wars, insurrections
and/or any other cause beyond the reasonable control of the party whose
performance is affected.
“Goods” means all products, supplies and services as described in Exhibit A.
Goods may be added to Exhibit A and the Goods specifications and design may be
changed by Company at their sole discretion at any time by mailing written
notice of such changes to Distributor. Each change shall become effective
30 days following the date notice thereof is sent to Distributor. The Company
will only make changes to the GlamSmile products that improve their
functionality and/or appearance and will not discontinue the GlamSmile product
line during the term of this Agreement.
“Intellectual Property” means, collectively, Patents, Trade Secrets, Copyrights,
Trademarks, moral rights, trade names, rights in trade dress and all other
intellectual property rights and proprietary rights, whether arising under the
laws of the United States or any other state, country or jurisdiction in the
world, including all rights or causes of action for infringement or
misappropriation of any of the foregoing. For purposes of this Agreement: (i)
“Patents” shall mean all patent rights and all right, title and interest in all
letters patent or equivalent rights and applications, including provisional
applications, for letters patent or rights, industrial and utility models,
industrial designs, petty patents, patents of importation, patents of addition,
certificates of invention and other government issued or granted indicia of
invention ownership, including any reissue, extension, division, continuation or
continuation-in-part applications throughout the world; (ii) “Trade Secrets”
shall mean all right, title and interest in all trade secrets and trade secret
rights arising under common law, state law, federal law or laws of foreign
countries; (iii) “Copyrights” shall mean all copyrights, and all other literary
property and authorship rights, and all right, title, and interest in all
copyrights, copyright registrations, certificates of copyright and copyrighted
interests throughout the world; and (iv) “Trademarks” shall mean all right,
title and interest in all trademark, service mark, trade name, logo, trade dress
rights or other commercial designation, whether or not registered, used to
represent or describe the Products of Company, as set forth in Exhibit D,
arising under the common law, state law, federal laws and laws of foreign
countries, and all right, title, and interest in all trademark, service mark,
trade name, logo, trade dress applications and registration interests throughout
the world, used to represent or describe the Products of Company, as set forth
in Exhibit D. [ *** ]

      Exclusive Distribution Agreement   Page 2 of 30

 



--------------------------------------------------------------------------------



 



“Person” means any natural person or any corporation, partnership, limited
liability Company, business association, joint venture or other entity.
“GlamSmile Technologies” means the technologies embodied in Company’s
Intellectual Property.
“Supplies” means all parts and components of the Goods. Company warrants that a
complete list of supplies is set forth in Exhibit B. Supplies may be deleted
from or added to Exhibit B and their specifications and design may be changed by
Company at their sole discretion at any time by mailing written notice of such
changes to Distributor. Each change shall become effective thirty (30) days
following the date notice thereof is sent to Distributor.
“Specifications” means those specifications set forth in Exhibit C.
“Territory” means the following geographic area or areas: UNITED STATES OF
AMERICA and CANADA.
“Veneer tray” means the Company’s proprietary mouth tray used to deliver veneers
to a GlamSmile patient. This GlamSmile tray system is the technology set forth
in Exhibit D Trademarks and Patents.

2.   APPOINTMENT OF DISTRIBUTOR

Company hereby appoints Distributor as Company’s sole and exclusive distributor
of Products in the Territory, and Distributor accepts that position.
Company, to the extent that Company is legally permitted to do so, (i) shall not
appoint any distributor or agent in the Territory for the Products other than
Distributor; Distributor may appoint sub-distributors if approved by Company
(ii) shall not, and shall cause any Affiliate not to, knowingly sell Products to
any person other than Distributor or a party designated by Distributor for use
or resale within the Territory (except pursuant to any agreement effective at
the time this Agreement became applicable to the service so provided), and
(iii) shall use his best efforts to prevent any party other than Distributor
from seeking customers for the Products in the Territory, from establishing any
branch related to the distribution of Products in the Territory, or from
maintaining any distribution depot with respect to the Products in the
Territory.

3.   REFERRALS

If Company or any Affiliate is contacted by any party inquiring about the
purchase of Products in the Territory (other than Distributor or a party
designated by Distributor), Company shall, or shall cause that Affiliate to,
refer such party to Distributor for handling.

4.   RELATIONSHIP OF PARTIES

  a.   Distributor is an independent contractor and is not the legal
representative or agent of Company for any purpose and shall have no right or
authority (except as expressly provided in this Agreement) to incur, assume or
create in writing or otherwise, any warranty over any of Company’s employees,
all of whom are entirely under the control of Company, who shall be responsible
for their acts and omissions.     b.   Nothing contained in this Agreement shall
be deemed to create any partnership or joint venture relationship between the
parties.

5.   SALE OF PRODUCTS BY DISTRIBUTOR

      Exclusive Distribution Agreement   Page 3 of 30

 



--------------------------------------------------------------------------------



 



Distributor agrees to exercise its best efforts to develop the largest possible
market for the Products in the Territory and shall continuously offer,
advertise, demonstrate and otherwise promote the sale of Products in the
Territory.

  a.   As a one time license fee of [ *** ] .     b.   The parties have
consulted together and now agree that, based on Distributor’s Annual Market
Potential, a minimum of [ *** ] trays will be purchased and distributed in the
Territory during the first year of this Agreement.     c.   At the beginning of
each subsequent year hereunder the parties will consult together in good faith
and agree on the Annual Market Potential applicable to that year; provided,
however, that if they cannot agree, the Annual Market Potential + a 15 %
increase for the immediately Preceding year will apply to the current year.

6.   COMPETING PRODUCTS

Distributor agrees that Distributor will not distribute or represent any
Products in the Territory which competes with the Products during the term of
this Agreement or any extensions thereof.

7.   REGULATORY APPROVAL

  a.   At Distributor’s sole discretion and sole cost and expense, Distributor
shall take all commercially reasonable and necessary steps to obtain and
maintain during the term of this Agreement regulatory approval for the
distribution of the Product in the Territory.     b.   Company shall provide to
Distributor under terms of confidentiality and upon request, at no charge to
Distributor, any reasonably requested regulatory materials in Company’s
possession and not otherwise included in the technical file in order to assist
Distributor’s efforts to expeditiously obtain any necessary regulatory approval.
    c.   The parties each agree that they shall keep the other party informed of
all efforts and issues relating to regulatory approval and clearances set forth
in this Section 7, and shall share with the other such information relating
thereto as is reasonably requested.

8.   TERM AND TERMINATION

  a.   Initial Term. The initial term of this Agreement shall commence on the
Effective Date of this Agreement and shall continue in full force and effect for
five (5) years, unless terminated earlier in accordance with this Agreement.
Thereafter, this Agreement will be renewed automatically on the same terms and
conditions as those existing on the last day of the then-current term for
successive five (5) year periods unless:         (i) Distributor is not
substantially in compliance with the terms of this Agreement at the time of any
such renewal or (ii) Company gives Distributor written notice of termination at
least three (3) months before the end of the then-current term, which notice may
only be given in the event that Distributor has not ordered or purchased at
least 65% of the Annual Market Potential as stipulated under Section 5 by the
start of the 9th month of the then-current term.     b.   Termination. If either
party hereto is in breach of any material terms and conditions of this Agreement
and such party fails to cure the breach within sixty (60) days after the date of
receipt of written notice from the other party advising of the nature of such
breach, then the party not in default shall have the right to terminate this
Agreement by written notice to the party in breach.

      Exclusive Distribution Agreement   Page 4 of 30

 



--------------------------------------------------------------------------------



 



      If either party: (i) becomes insolvent; (ii) makes a general assignment
for the benefit of its creditors; (iii) files or has filed against it a petition
in bankruptcy or seeks re-organization; (iv) has a receiver appointed over any
of its assets; or (v) institutes any proceedings for liquidation or winding up;
then the other party may, in addition to other rights and remedies they may
have, terminate this Agreement immediately by written notice. If Company is the
party to which any of the foregoing apply, Company shall use their best efforts
to ensure that the rights of Distributor hereunder continue unaltered and
uninterrupted.         Either party may terminate this Agreement if the other
party has failed to perform their obligations due to an event of Force Majeure
(as defined at Section 1) for a period of thirty (30) days or more; provided,
however, either party may terminate this Agreement immediately if such Force
Majeure is attributable to any new or changing acts, regulations or laws of any
government or interpretation thereof by any judicial or regulatory authority
that materially affect such parties performance or obligations under this
Agreement.         Distributor may terminate this Agreement by giving thirty
(30) days written notice of termination to Company in the event that Company
fails to timely fill Distributor’s purchase orders for the Product.        
Company may terminate this Agreement by giving thirty (30) days written notice
of termination to Distributor in the event that Distributor fails to timely pay
Company ‘s invoices for Product that has been accepted by Distributor.     9.  
ADVERTISING

Distributor shall be entitled, during the term of the distributorship created by
this Agreement and any extension thereof, to advertise and hold themselves out
as an authorized Distributor of the Products. At all times during the term of
the distributorship created by this Agreement and any extension thereof,
Distributor shall use the Trademarks in all advertisements and other activities
conducted by Distributor to promote the sale of the Products.

  a.   Company will provide Distributor with the marketing materials in a
digital format. Translation, lay out and printing of the marketing materials are
at Distributor’s expense, but submitted to Company’s inspection and approval.  
  b.   Distributor shall submit examples of all proposed advertisements,
promotional materials for the Products, and publications of clinical trials on
the Products to Company for inspection and Distributor shall not use any such
advertisements or promotional materials without having received the prior
written consent of Company to do so.     c.   Distributor shall not, pursuant to
this Agreement or otherwise, have or acquire any right, title or interest in or
to Company’s Trademarks.     d.   Distributor may use the existing GlamSmile.com
website for its Territory and expand/adjust it as it determines necessary, under
the supervision of and subject to the approval of Company. Ownership of
GlamSmile website domain names belongs to Company. Distributor shall pay Company
a hosting fee of minimum € 500 per year for the use of the domain name related
to his Territory. The hosting fee is subject to changes in case of price
increase by Company’s provider. Lay out and maintenance of the website are at
Distributor’s expense, but is subject to Company’s inspection and approval.    
    Distributor has the choice between using Company’s basic GlamSmile website
or just adapting it to Distributor’s Territory’s reality or setting up a
completely new local GlamSmile website for which Distributor can use Company’s
source codes. Setting up a new GlamSmile website is subject to the approval of
Company. Login and passwords to GlamSmile websites stay under the management and
control of Company.

10.   TRAINING

      Exclusive Distribution Agreement   Page 5 of 30

 



--------------------------------------------------------------------------------



 



As promptly as practicable after execution of the Agreement and payment of the
initial payment, Company shall transmit to Distributor information, materials,
manuals and other technical documents necessary to enable Distributor to perform
its obligations under this Agreement. Company will train the Distributor in
marketing and its opinion leader in placing of the GlamSmile veneers.
This can be done either at the Company’s facilities in Belgium, or in a local
dental practice in the Distributor’s country, at Distributor’s expense.

Distributor shall, at Distributor’s expense, train each customer (dentist) in
Distributor’s territory to ensure proper placement of the GlamSmile veneers,
after which the customer receives a GlamSmile ID.

11.   CONFIDENTIAL INFORMATION

Written technical instructions pertaining to the Products are recognized by
Distributor to be secret and confidential and to be the property of Company.
Those items shall at all times and for all purposes be held by Distributor in a
confidential capacity and
shall not, without the prior written consent of Company, (i) be disclosed by
Distributor to any person, firm or corporation, excepting those salaried
employees of Distributor who are required to utilize such items in connection
with the sale, inspection or repair of Products during the term of the
distributorship created by this Agreement or any extension thereof, or (ii) be
disclosed to any person, firm or corporation, or copied or used by Distributor,
his employees or agents at any time following the expiration or termination of
the distributorship created by this Agreement or any extension thereof. Company
may require as a condition to any disclosure by Distributor pursuant to this
Section that any salaried employee to whom disclosure is to be made signs a
non-disclosure agreement, enforceable by Company, containing terms satisfactory
to Company.

12.   ORDER PROCEDURE

  a.   All orders for Products issued by Distributor to Company under this
Agreement shall be by means of a completely filled-out order sheet under the
conditions mentioned on this order sheet, as per Exhibit E, which shall be
submitted to Company at Company’s Delivery Point. Every shipping box received
from Distributor’s Territory is considered an order from Distributor to Company,
even if sent directly by Distributor’s customers.     b.   Company will send
Distributor a weekly overview of all orders received.     c.   Company shall
timely and accurately fill and deliver within 15 business days of receipt from
Distributor or Distributor’s dentists all Distributor orders for Products,
conform conditions mentioned in Exhibit E. Company will send at Company’s
expense Products to Distributor or directly to Distributor’s customers, as per
agreements made between Distributor and Company. The layout and conditions of
Exhibit E may be changed by Company at its sole discretion at any time by
mailing written notice of such changes to Distributor [ *** ] Company shall
notify Distributor and/or Distributor’s customer in writing of any rejected
order within ten (10) days after the order sheet is received. Company shall have
no liability to Distributor with respect to purchase orders that are rejected.  
  d.   Shipment of all orders to Company are at Distributor’s or Distributor’s
customers’ expense.

13.   PLACEMENT PROCEDURE

All GlamSmile veneers should be placed according to Company’s placement
instructions, as set forth in Exhibit E and using the GlamSmile recommended
materials, as set forth in the GlamSmile materials list in Exhibit F. The
GlamSmile materials list can only be altered with the consent of Company.

      Exclusive Distribution Agreement   Page 6 of 30

 



--------------------------------------------------------------------------------



 



Company retains the right to change Exhibit E and Exhibit F at Company’s sole
discretion at any time by mailing written notice of such changes to Distributor.
Company guarantees the quality of the products as such. GlamSmile veneers can
only be placed by a trained customer of the Distributor, being given a GlamSmile
ID. Distributor’s customers are responsible for the correct placement of the
veneers, following the Company’s placement instructions.

14.   CANCELLATION OF ORDERS

All cancellation of orders by Distributor shall be in writing, or if not
initially in writing, shall be confirmed in writing. If Distributor cancels an
order, which has been accepted by Company, Distributor shall reimburse Company
for any cost incident to such order incurred by Company, limited to no more than
the prevailing Company price for such an order, prior to the time Company was
informed of the cancellation.

15.   PURCHASE PRICE

  a.   The prices for Goods, and any discounts applicable thereto, are set forth
in Exhibit A. If the price for a Good is not set forth in Exhibit A and
Distributor nevertheless orders such a Good from Company, the parties hereby
evidence their intention thereby to conclude a contract for the sale of that
Product at a reasonable price to be determined by the Parties mutually
negotiating in good faith.     b.   Certain Taxes. The parties acknowledge that
the purchase prices set forth in Exhibit A do not include any sales, excise,
use, value added or other government taxes or duties that may be applicable to
the export, import or purchase of the Product, which taxes shall be the sole
responsibility of Distributor and Distributor agrees that Distributor will bear
all such taxes and duties. When Company has the legal obligation to collect
and/or pay such taxes or duties, the appropriate amount shall be added to
Distributor’s invoice and paid by Distributor to Company, unless Distributor
provides Company with a valid tax exemption certificate authorized by the
appropriate governmental taxing authority, or provides proof of payment.

16.   PRICE CHANGES

Company reserves the right, in Company’s sole discretion, to change prices or
discounts applicable to the Products. Company shall give written notice to
Distributor of any price change at least [ *** ] days prior to the effective
date thereof.

17.   PACKING

  a.   Distributor shall make sure clients will fill the shipping box according
to Exhibit F.Shipping boxes should be sent to Company’s Delivery Point by
courier service only, where a tracking number is provided for each parcel sent.
    b.   Company shall, at Company’s expense, pack all Products in accordance
with Company’s standard packing procedure, which shall be suitable to permit
shipment of the Products to the Territory. Company retains the right to change
Exhibit F at Company’s sole discretion at any time by mailing written notice of
such changes to Distributor.

18.   PAYMENT

Upon delivery and acceptance of Products, Company may submit to Distributor an
invoice

      Exclusive Distribution Agreement   Page 7 of 30

 



--------------------------------------------------------------------------------



 



for those Products. Distributor shall pay each such proper invoice within
30 days after Distributor’s receipt of that invoice. Payment shall be made in US
dollars to a bank account to be notified in writing by Company to Distributor.

19.   ENTIRE AGREEMENT

This Agreement contains the entire understanding of the parties and there are no
commitments, agreements, or understandings between the parties other than those
expressly set forth herein. This agreement shall not be altered, waived,
modified, or amended except in writing and signed by the parties hereto and
notarized.

20.   APPLICABLE LAW

This Agreement shall be deemed to be a contract made under the laws of the state
of California and for all purposes the rights and obligations of the parties
hereto shall be governed and construed in all respects by the laws of the state
of California.
Consent To Jurisdiction And Forum Selection: The parties hereto agree that all
actions or proceedings arising in connection with this Agreement shall be tried
and litigated exclusively in the State and Federal courts located in the County
of San Diego of California. The aforementioned choice of venue is intended by
the parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect or arising out of
this Agreement in any jurisdiction other than that specified in this paragraph
and shall not have to assert the doctrine of forum non conveniens or similar
doctrine or to object to venue with respect to any proceeding brought in
accordance with this paragraph, and stipulates that the State and Federal courts
located in the County of San Diego, State of California shall have in personam
jurisdiction and venue over each of them for the purpose of litigating any
dispute, controversy, or proceeding arising out of or related to this Agreement.
Each party hereby authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this paragraph
by registered or certified mail, return receipt requested, postage prepaid, to
its address for the giving of notices as set forth in this Agreement. Any final
judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.

21.   COMPETENT COURT

Any disputes arising in connection with this Agreement, including the issue of
its valid conclusion and its pre- and post-contractual effects, are exclusively
ruled on by a competent court of the state of California or by the district
court competent for the area of the Distributor’s registered head offices,
branch office or assets.

22.   SECRECY – NON DISCLOSURE AGREEMENTa

Distributor agrees not to disclose or use, except as required in Distributor’s
duties, at any time, any information disclosed to or acquired by Distributor
during the term of this contract. Distributor agrees that all confidential
information shall be deemed to be and shall be treated as a sole and exclusive
property of Company. Any infringement of this non-disclosure clause will be
sanctioned by a fixed indemnity to be paid by Distributor to Company of minimum
€ 2.000.

23.   ATTORNEYS FEES

      Exclusive Distribution Agreement   Page 8 of 30

 



--------------------------------------------------------------------------------



 



In the event of litigation relating to the subject matter of this Agreement, the
non-prevailing party shall reimburse the prevailing party for all reasonable
attorney fees and costs resulting therefrom.

             
COMPANY
      DISTRIBUTOR    
 
           
/s/ Guy De Vreese
      /s/ Doug Cox    
 
Authorized Signature
     
 
Authorized Signature    
 
           
Guy De Vreese, Chief Executive Officer
      Doug Cox, Chairman    
 
           
 
      Print Name and Title    
 
           
 
      /s/ Cyrus Tahmesebi D.D.S. F.A.C.D.    
 
           
 
           
 
      C.E.O. Cyrus Tahmesebi    
 
           

      Exclusive Distribution Agreement   Page 9 of 30

 



--------------------------------------------------------------------------------



 



EXCLUSIVE DISTRIBUTION AGREEMENT
EXHIBIT A
Products and Prices

                    1.    
GlamSmile hybrid veneers
  US$[*** ]   2.    
GlamSmile ceramic veneers
  US$[ ***]   3.    
GlamSmile positioning tray
    [ *** ]   4.    
GlamSmile reduction tray**
  US$[ *** ]   5.    
GlamSmile protection plate**
  US$[ *** ]

 

*   A minimum of 6 veneers per arch is needed.   **   If ordered separately from
the veneers.

Supplies, Services and Prices

                    1.    
Digital imaging
    [ *** ]     2.    
Black GlamSmile shipping box
    [ *** ]  

      Exclusive Distribution Agreement   Page 10 of 30

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GlamSmile Materials List

 
CONTGLAMSMILE MATERIALS LIST      9/03/2007
(GLAMSMILE LOGO) [f39868f3986802.gif]
PROCEDURE SEGMENT

         
1
  Photographs    
2
  Impressions    
3
  Preparation (cocoa / cheek retractor / pumice)    
4
  Placement part 1: preparation   making rough / etching
 
 
part 2: adhesion
  prime bonding
 
 
part 3: placement
   
5
  Finishing    
6
  Maintenance    

                                  Procedure   Product   Where To   Part  
Procedure   Procedure       Product   Brand   Order   Number   Segment   No.   1
 
Camera — minimum 2 mega pixel
  Any           Photographs     1   2  
Cheek retractor (transparent if available)
  Henry Schein   Henry Schein   106-3457   Photographs     1   3  
Impregum Penta Soft OR Impregum Penta Soft Quick
  3M ESPE   Henry Schein   020-2032 if machine   Impressions     2   4  
Penta Tips
  3M ESPE   Henry Schein   017-1490 if machine   Impressions     2   5  
Penta Mix
  3M ESPE   Henry Schein       Impressions     2   6  
Position Tray Lower Jaw Large
  3M ESPE   Henry Schein   013-6205   Impressions     2   7  
Position Tray Lower Jaw Medium
  3M ESPE   Henry Schein   013-6204   Impressions     2   8  
Position Tray Lower Jaw Small
  3M ESPE   Henry Schein   013-6203   Impressions     2   9  
Position Tray Upper Jaw Large
  3M ESPE   Henry Schein   013-6202   Impressions     2   10  
Position Tray Upper Jaw Medium
  3M ESPE   Henry Schein   013-6201   Impressions     2   11  
Position Tray Upper Jaw Small
  3M ESPE   Henry Schein   013-6200   Impressions     2   12  
Cheek retractor transparent
  Henry Schein   Henry Schein   106-3457   Impressions     2   13  
Exabite II NDS
  GC           Impressions     2   14  
Cocoa butter
      Henry Schein   863-4164   Preparation     3   15  
Dappen dish
  Any   Henry Schein   100-9211   Preparation     3  

        Exclusive Distribution Agreement of 29   Page 11 of 30





--------------------------------------------------------------------------------



 



GlamSmile Materials List

 

                                  Procedure   Product   Where To   Part  
Procedure   Procedure       Product   Brand   Order   Number   Segment   No.  
16  
Pumice
      Henry Schein   100-5147   Preparation     3   17  
Polishing Brush
      Henry Schein   900-0703   Preparation     3   18  
Brush handle
  Henry Schein   Henry Schein   9000795   Preparation     3   19  
Brush tips
  Henry Schein   Henry Schein   9000793   Preparation     3   20  
Cheek and Tongue retractor large (Red)
  Remedent   Remedent   020-1187   Preparation     3   21  
Cheek and Tongue retractor medium (Blue)
  Remedent   Remedent   020-1187   Preparation     3   22  
Cheek and Tongue retractor large (Red)
  Remedent   Remedent   020-1187   Placement     4   23  
Cheek and Tongue retractor medium (Blue)
  Remedent   Remedent   020-1187   Placement     4   24  
Diamond Bur Komet (black)
  Komet       5856-314-016   Placement/part 1     4   25  
Etch-Rite — Dental Etching Gel
  Pulpdent   Henry Schein   578-7705   Placement/part 1     4   26  
Porcelain Etch Gel (in case of ceramic crowns)
  Pulpdent   Henry Schein   026-4240   Placement/part 1     4   27  
Silane (in case of ceramic crowns)
  UPT   Henry Schein   014-0641   Placement/part 1     4   28a  
Diamond Disks - 8934A 900 140 - optional
  Komet   Henry Schein   26-6880   Placement/part 1     4   28b  
Mandrel for Diamond Disks
  Komet   Henry Schein   026-8425 303   Placement/part 1     4   29  
Interdental Metal Polishing Strips — optional
  GC   Henry Schein   532-4301   Placement/part 1     4   30  
Diamond Disks Hyperflex - 911HEF 240 140 - optional
  Komet   Henry Schein   267-622   Placement/part 1     4   31  
Inspiral brush tips (for silane)
  Ultradent   Henry Schein   14-1433   Placement/part 1     4   32  
Dental floss
  Any           Placement/part 2     4   33  
Black mini tips (for luting cement)
  Ultradent   Henry Schein   014-1428   Placement/part 2     4   34  
Blue micro tips (for etch gel blue/yellow)
  Ultradent   Henry Schein   014-1424   Placement/part 2     4   35  
Matrix Band Dispenser + Transparent strips
  Frasaco   Henry Schein   997-7851   Placement/part 2     4   36  
Primer One Step Plus
  Bisco   Henry Schein   014-1200   Placement/part 2     4   37  
Remecure Fast Curing Plasma lamp
  Remedent   Remedent   DEN-900-0000   Placement/part 2     4   38  
Brush handle
  Henry Schein   Henry Schein   9000795   Placement/part 2     4   39  
Brush tips
  Henry Schein   Henry Schein   9000793   Placement/part 2     4   40  
Variolink II Transparent
  Ivoclar Vivadent   Henry Schein   631-5048   Placement/part 3     4   41  
Carbide Finishing bur round (yellow/blue)
  Komet   Henry Schein   H379Q.314.023   Finishing     5   42  
Carbide Finishing bur short (yellow/blue)
  Komet   Henry Schein   H134Q.314.014   Finishing     5   43  
Composite Polishing Rubber
  Shofu Dental   Henry Schein   579-4656   Finishing     5   44  
Curette
  Any           Finishing     5   45  
Diamond Bur Komet (red)
  Komet   Henry Schein   8368-314-016   Finishing     5   46  
Goathair Polishing Brushes
  Renfert   Arcadent   7631000   Finishing     5   47  
Sof-Lex Kit incl. mandrel
  3M ESPE   Henry Schein   597-0223   Finishing     5   48  
Surgical blades nr 12
  Any   Henry Schein   100-0247   Finishing     5  

        Exclusive Distribution Agreement of 29   Page 12 of 30





--------------------------------------------------------------------------------



 



GlamSmile Materials List

 

                                  Procedure   Product   Where To   Part  
Procedure   Procedure       Product   Brand   Order   Number   Segment   No.  
49  
Surgical handle
  Any   Henry Schein   1007520   Finishing     5   50  
Tooth Paste
  Any           Finishing     5   51  
Handpiece for goathair brush
              Finishing     5   52  
Dental floss
  Any           Finishing     5   53  
Gradia Diapolisher 1516
  GC   Henry Schein   63-5250   Finishing     5   54  
Interdental Metal Polishing Strips
  GC   Henry Schein   532-4301   Finishing     5   55  
Interdental saw Cerisaw Posterior (incl 10 bl)
  Denmat   NP Dental   DM031336600   Finishing     5   56  
Occlusion paper
  Any   Henry Schein   100-0879   Finishing     5   57  
Polishing Brush
      Henry Schein   900-0703   Finishing     5   58  
Gradia Direct A1
  GC   DMT   132 832   Maintenance     6   59  
Gradia Direct BW
  GC   DMT   132 831   Maintenance     6  

     Mixing well
     Explorer
     Cotton Plire
     Mirror
     Mask

        Exclusive Distribution Agreement of 29   Page 13 of 30





--------------------------------------------------------------------------------



 



EXHIBIT C
Specifications

 
All veneers are made according to the instructions provided by the dentists in a
completed order sheet.
The veneers are delivered fitted in a customized tray.
Each arch is packed in its own plastic container. The containers are packaged in
a shipping box.

        Exclusive Distribution Agreement of 29   Page 14 of 30





--------------------------------------------------------------------------------



 



EXHIBIT D
Trademarks and Patents

 
The name GlamSmile is a registered trademark of Remedent.
‘Smile Redesign’ is a GlamSmile tagline of Remedent.
‘Smile Design’ is a GlamSmile tagline of Remedent.
‘Making you smile again’ is a GlamSmile tagline of Remedent.
All web domain names containing the name ‘GlamSmile’ are a Remedent trademark.
Guy De Vreese has a patent pending on the tray delivery system. The patent has
been irrevocably licensed to Remedent.

        Exclusive Distribution Agreement of 29   Page 15 of 30





--------------------------------------------------------------------------------



 



EXHIBIT E
Order Sheet

 
(GLAMSMILE LOGO) [f39868f3986802.gif]
[f39868f3986803.gif]
 

**   By signing, the dentist acknowledges that he/she has followed the GlamSmile
Veneer Training procedures and accepts the general terms and conditions to be
found on www.GlamSmile.com. The dentist agrees he/she will use the products
recommended by Remedent for placement and that he/she will follow Remedent’s
prescribed procedure. Remedent reserves the right to refuse GlamSmile Veneers
cases.

REMEDENT NV | XAVIER DE COCKLAAN 42 | 9831 DEURLE | BELGIUM | TEL +32 (0)9 321
70 80 | WWW.GLAMSMILE.BE

        Exclusive Distribution Agreement of 29   Page 16 of 30





--------------------------------------------------------------------------------



 



EXHIBIT F
Sending Protocol

 
[f39868f3986804.gif]

        Exclusive Distribution Agreement of 29   Page 17 of 30





--------------------------------------------------------------------------------



 



Sending Protocol

 
[f39868f3986805.gif]

        Exclusive Distribution Agreement of 29   Page 18 of 30





--------------------------------------------------------------------------------



 



EXHIBIT G
GlamSmile Photography Protocol

 
© Remedent — 2007/08
(FLAMSMILE LOGO) [f39868f3986802.gif]
PROTOCOLS
For a GlamSmile treatment, just two visits of the patient to the dentist are
sufficient. The first one for a short check-up and to take photographs and
impressions, the second one for the placement of the veneers. A follow-up
control visit is recommended.
Five years of research preceded the launch of the GlamSmile veneer treatment.
The result is an easy to learn and fast system to give your patients a perfect
smile. However, as for any other treatment, it is very important to follow the 3
GlamSmile rules:
1/ Stick to the 66procedure
2/ Respect the products
3/ Work systematically
I. FIRST VISIT
1/ Check-up

a. Bruxism
     If the patient is a grinder, the dentist needs to inform him/her on
beforehand that (s)he will need to wear a night guard.
b. Occlusal contacts
     Can be reduced by the dentist before impression or can be managed before
placement following instructions of the GlamSmile Lab.
2/ Photographs
See GlamSmile Photography Protocol (Exhibit H)
3/ Impressions
See GlamSmile Impressions Protocol (Exhibit I)

        Exclusive Distribution Agreement of 29   Page 19 of 30





--------------------------------------------------------------------------------



 



GlamSmile Placement Protocol

 
(GLAMSMILE LOGO) [f39868f3986802.gif]
II. SECOND VISIT
NOTES:
1/ If two arches need to be placed, start with the lower one.
     Two reasons:

  •   checking the occlusial contact points gets easier because the upper teeth
are ‘virgin’ (free of luting cement).     •   It is more stimulating and fun to
finish with the upper arch.

2/ Treatment on existing ceramic crowns/veneers or composites: see special focus
Adhesion.
3/ Always work systematically! Even though we work on tiny surfaces, by working
from incisal to gingival, from mesial to distal, we are sure we treat the whole
surface.
 
1/ POLISH THE TEETH & MAKE THE THEM ROUGH
Polish the teeth with brush and pumice
Make the teeth rough with a diamond bur (Komet Black long)
Note: — Light to medium pressure with the bur on the teeth.
           — Work with the whole instrument and keep contact with the teeth.
Work systematic: start from incisal to gingival.
2/ INTERDENTAL STRIPS
Place interdental strips to isolate the relevant teeth from those not being
veneered.
3/ ETCHING
Etch the teeth with 37% phosphoric acid.
Rinse thoroughly.
4/ WET BOND TECHNIQUE ON TEETH
Wet technique: keep the teeth wet because the bonding is aceton based.
Add prime-bonding on the teeth.
Polymerize each tooth for 3 seconds with the fast curing Remecure light.
(Halogen light: 30 seconds / LED: 10 seconds)
Tooth surface needs to shine.
After curing, open the interdental spaces with dental floss.

        Exclusive Distribution Agreement of 29   Page 20 of 30





--------------------------------------------------------------------------------



 



GlamSmile Placement Protocol

 
(GLAMSMILE LOGO) [f39868f3986802.gif]
5/ PRIME-BONDING ON VENEERS
Add prime-bonding on the inner side of the veneers and polymerize each veneer
for 3 seconds with the fast curing Remecure light.
6/ LUTING CEMENT ON VENEERS
Add a generous layer of light-cured luting cement on the inner side of the
veneers
7/ INSERT THE TRAY

•   Switch off the surgical light!   •   Remove inter dental strips!

Insert the tray in one smooth movement. Give a light continuous pressure towards
the teeth.
Polymerize lightly the gingival part for a few seconds with a sweeping movement.
8/ REMOVE EXCESS
Remove excess luting cement at the gingiva with a probe and light-cure each
tooth for 3 seconds.
9/ REMOVE THE TRAY

•   Don’t twist!!

Remove the retentions with a diamond bur or a paper disc.
Remove the excess at the palatal side of the teeth with a gingival instrument.
Be carefull not to damage the incisal edge!
10/ OPEN INTERDENTAL SPACES
Remove composite cement from interproximal spaces with a Cerisaw.
!! Movement = combination of cutting and pushing towards the gingiva.
!! Important: complete control of the instrument
11/ CURE THE VENEERS
Light-cure each single veneer during 3 seconds with the Remecure lamp from both
vestibular and palatal side
12/ CHECK OCCLUSION
Check and finish the occlusion.
Polish the incisal edge of the veneers with a Komet (blue and yellow) bur.
DON’T FORGET TO TAKE PHOTOGRAPHS OF THE RESULT!
DON’T FORGET THE NIGHT GUARD FOR BRUXISM!

        Exclusive Distribution Agreement of 29   Page 21 of 30





--------------------------------------------------------------------------------



 



GlamSmile Placement Protocol

 
(GLAMSMILE LOGO) [f39868f3986802.gif]
FREQUENTLY MADE MISTAKES (FMMs):

  •   NOT STICKING TO THE PROCEDURE     •   NOT RESPECTING THE PRODUCTS     •  
NOT WORKING SYSTEMATICALLY         are the most common reasons for problems
during or after the placement     1.   Making rough

  •   Not enough preparation of the surface     •   Touching the gum which
causes bleeding

  2.   Etching

  •   Using not enough material

  •   Starting to rinse too early — each tooth needs 45 seconds!

  3.   Bonding

  •   No wet surface         (Aceton based bonding needs a wet surface!)

  •   Not enough bonding         (After curing, surface needs to be glossy!)

  •   Not shaking the bottle enough         (bonding must be completely mixed
otherwise aceton stays on top and one will only sqeeze out the aceton)

  •   Forget to close the bottle immediately         (Result: aceton evaporates
and wet bonding does not function)

  4.   Luting cement

  •   Using not enough material         (must fill the inside of the veneers)

  5.   Before placement

  •   Not removing the strips

  •   Not extinguishing the surgical light         (Otherwise luting cement can
start to cure before placement)

  6.   Curing

  •   Not enough curing — especially on premolar         (put the curing light
in front of each tooth and in close contact with the surface)

  7.   Remove tray

  •   Click movement during taking out the tray

  •   Damaging the incisal edge

  8.   Occlusion

  •   Not checking on the occlusial interferences (protrusion and lateral
movements)         (will make the veneer pop off)

  •   Not making a protection shield (especially for grinders)         (will
make the veneer(s) pop off)

        Exclusive Distribution Agreement of 29   Page 22 of 30





--------------------------------------------------------------------------------



 



GlamSmile Photography Protocol

 
© Remedent — 2007/08
(GLAMSMILE LOGO) [f39868f3986802.gif]
PHOTOGRAPHY PROTOCOL
1/ Requirements
For good dental photography, preferably use a digital SLR (Single Lens Reflex)
camera with a macro lens and ring flash.

•   Macro lens with a limited depth-of-field, preferably 40, 50 or 60 mm   •  
Lens opening: the smaller, the better (minimum 32 of 44)

For example:

•   camera: Nikon D70s   •   lens: 60mm f/2.8D AF Micro-Nikkor   •   ring flash:
Nikon R1C1 Wireless Close-Up Speedlight System (with SU-800 Wireless Commander

(GRAPHIC) [f39868f3986806.gif]
2/ Importance of photography
1. Information for the Glamsmile Lab
          Glamsmile veneers are always made with respect to the aesthetic
characteristics of the clients face.
2. Creating a photo book
          To keep record of your Glamsmile cases and to start your own database.
3. Before and after for the patient
          To be able to give before and after pictures to your patient
4. Simulation for the patient (on demand)
          To get a digital simulation made by the Glamsmile specialists.

        Exclusive Distribution Agreement of 29   Page 23 of 30





--------------------------------------------------------------------------------



 



GlamSmile Photography Protocol

 
(FLAMSMILE LOGO) [f39868f3986802.gif]
3/ Photographs for GlamSmile Lab
Six photographs need to be taken:

  •   Full face — without cheek retractor — smile!     •   Close-up — without
cheek retractor — smile!     •   Close-up — cheek retractor — frontal in
occlusion     •   Close-up — cheek retractor — 45o right in occlusion     •  
Close-up — cheek retractor — 45o left in occlusion     •   Close-up — cheek
retractor — detail front with VITA shade guide

(GRAPHIC) [f39868f3986807.gif]
4/ Guidelines: how to frame the different photographs?
1. FULL FACE
The patient stands up in front of you against a wall (NOT in the chair and no
decoration behind). Frontal view is very important. Only the face, the hair, the
neck and the start of the shoulders should be visible.
Portrait format (no landscape!) and straight!
Ask the patient to smile!
2. CLOSE UP WITHOUT CHEEK RETRACTOR
Smile — this is important for the lab to define the aesthetics. Sometimes you
may have to ask the patient to say ‘cheese’. Patients being ashamed of their
smile, need some help to show their teeth.
Stay straight in front of the patient. Only take the teeth, the lips. No nose,
no ears. Use landscape format.
3. CLOSE UPS WITH CHEEK RETRACTOR
Ask the patient to take place in the chair. Place a cheek retractor
(transparent).
You are in front of the patient.

•   Take one photograph in occlusion (straight!).   •   Ask the patient to
slightly turn the head. Take one photograph in a 45o angle right / one in a

45o angle left.
4. CLOSE UP WITH VITA SHADE GUIDE
Remove the cheek retractor again. Define the patients actual teeth color using
the VITA shade guide and take one photograph of the teeth holding the VITA shade
guide between the upper and lower arch.

        Exclusive Distribution Agreement of 29   Page 24 of 30





--------------------------------------------------------------------------------



 



GlamSmile Photography Protocol

 
5/ Photographs after GlamSmile Treatment
Don’t forget to take after-pictures from you GlamSmiled patient:

  •   Full face — without cheek retractor — smile!     •   Close up — without
cheek retractor — smile!     •   Close-up — cheek retractor — frontal in
occlusion     •   Close-up — cheek retractor — 45#‹ right in occlusion     •  
Close-up — cheek retractor — 45#‹ left in occlusion

        Exclusive Distribution Agreement of 29   Page 25 of 30





--------------------------------------------------------------------------------



 



GlamSmile Impressions Protocol

 
(FLAMSMILE LOGO) [f39868f3986802.gif]
Impressions Protocol
© Remedent — 2007/08
1/ Requirements

•   Cocoa butter GC   •   Cheek retractor transparent   •   Pentamix   •  
Impregum Penta Soft or Impregum Penta Soft Quick (3M ESPE)   •   Impregum
Syringe and Tips (3M ESPE)   •   Position trays upper jaw S — M — L (3M ESPE)  
•   Position trays lower jaw S — M — L (3M ESPE)   •   Exabite II NDS from GC
for the bite registration

2/ Procedure (see movie)

      DENTIST   ASSISTANT/DENTIST
•     Apply cocoa butter to the patients lips
   
 
   
•     Place the cheek retractor
   
 
   
•     Rinse the teeth with the water syringe
  1/ Fill the tray as shown on the pictures below. Do this in systematic way.
 
   
•     Dry the teeth with the air syringe
  2/ Fill the syringe completely and handle over to the dentist (pictures)
 
   
•     Start with the first molar: place the syringe with the tip in contact with
the gingival part of the teeth in a 45° position towards the gingiva.
  Keep the filled tray ready. Be aware that there is a reduced working time.
 
   
•     With a fluent, continuing movement, gush the material from tooth to tooth
without losing contact with the surface.
   
 
   
•     UPPER ARCH:
   
 
   
a) Insert the tray in the mouth
   
 
   
b) Centre the tray — midline nose
   
 
   
c) Push gently in 3 movements:
   
 
   
     •     press softly the back of the tray
towards the palatum to avoid running over to the
pharynx
   
 
   
     •     lift gently to the front teeth
   
 
   
     •     push the tray gently towards the
vestibular surface of the teeth to be sure
   

        Exclusive Distribution Agreement of 29   Page 26 of 30





--------------------------------------------------------------------------------



 



GlamSmile Impressions Protocol

 

      DENTIST   ASSISTANT/DENTIST
     there is a perfect registration of the
     vestibular part of the involved teeth
   
 
   
     •     Setting time between 3 minutes
(Soft Quick) and 7 minutes (Soft).
   
 
   
IMPORTANT: respect the setting time
   
 
   
For the comfort of the patient, the cheek retractor may be removed during
setting time. Please hold the tray by yourself and don’t leave it over to the
patient or someone else.
   
 
   
•     LOWER ARCH:
   
 
   
a) Insert the tray in the mouth
   
 
   
b) Centre the tray — midline nose
   
 
   
c) Push gently in 3 movements as described
above
   
 
   
Ask the patient to put his tongue above the position tray
   
 
   
•     Remove the tray.
   
 
   
•     Take a bite registration with Exabite II NDS — setting time 1 minute
   

IMPORTANT:
1/ Always take an Impregum impression of both arches even if only one arch will
be veneered. The bite registration is also obligatory.
2/ Only perfect impressions give a perfect GlamSmile. Therefore, check your
impressions:

•   no bubbles!   •   enough impression material   •   no distortion of the
impressions   •   no perforation on the incisal edge or vestibular surface

        Exclusive Distribution Agreement of 29   Page 27 of 30





--------------------------------------------------------------------------------



 



GlamSmile Impressions Protocol

 
PICTURES
FILLING OF THE POSITION TRAYS
(GRAPHIC) [f39868f3986808.gif]
(GRAPHIC) [f39868f3986809.gif]
FILLING OF THE SYRINGE
(GRAPHIC) [f39868f3986810.gif]

        Exclusive Distribution Agreement of 29   Page 28 of 30





--------------------------------------------------------------------------------



 



GlamSmile Impressions Protocol

 
EXAMPLE OF GOOD IMPRESSION
(GRAPHIC) [f39868f3986811.gif]

        Exclusive Distribution Agreement of 29   Page 29 of 30





--------------------------------------------------------------------------------



 



GlamSmile Impressions Protocol

 
EXAMPLES OF BAD IMPRESSIONS
(GRAPHIC) [f39868f3986812.gif]

        Exclusive Distribution Agreement of 29   Page 30 of 30

